DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Cristiano on 3/9/2022.

The application has been amended as follows: 

33. (Currently Amended) The apparatus of claim 

Allowable Subject Matter
Claims 16-18,24-28,33-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 16, 26 and 35. The closest found prior art are Ivleva (Victoria Ivieva: "Redirected Walking in Virtual Reality during eye blinking", 1 January 2016), Steinicke et al (F. Steinicke and G. Bruder, "Using Perceptual Illusions for Redirected Walking," in IEEE Computer Graphics 

Ivleva discloses a Virtual Reality is a computer-generated environment which replicates existing landscape and indoor rooms, or represents imaginary space, where users can move and interact with it (Section 1 - Introduction). Ivleva discloses reorienting users in virtual environment during locomotion including eyelid blink detection (Section 3). Ivleva discloses a sensor for eye blink detection include eye tracking (Section 3.1 – Eye blink detection).  Ivleva discloses virtual environment that communicates with sensor (Section 3.3 – Virtual Environment Application). 

Steinicke discloses improving redirected walking (RDW) by applying motion illusions to change users perception of their speed in a virtual world. Steinicke discloses providing guides on a physical path that differs from path perceived in virtual world. Steinicke discloses visual motion processing is suppressed during eye blinks. 

Kaufman discloses system and method of generating a progressive representation associated with surjectively mapped virtual and physical reality image data including receiving virtual image data associated with a virtual scene map of a virtual scene receiving physical image data from the image capturing device ([0022]).  Kaufman discloses virtual reality mapping system and method that progressively and dynamically maps virtual reality within the constraints, obstacles and delineations of the physical space the user is navigating ([0079]).  	

Neither Ivleva, Steinicke nor Kaufman, alone or in combination, teach the claim limitation of detecting one or more blinking periods of the user when rendering the virtual scene; and modifying the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619